t c memo united_states tax_court paul morris mcnally and patricia ann mcnally petitioners v commissioner of internal revenue respondent docket no filed date paul morris mcnally and patricia ann mcnally pro sese erik w nelson and catherine j caballero for respondent memorandum findings_of_fact and opinion nega judge respondent issued a notice_of_deficiency to petitioners determining deficiencies in income_tax and accuracy-related_penalties after trial 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the relevant years and all rule references are continued patricia mcnally introduced form_8857 request for innocent spouse relief requesting relief from joint_and_several income_tax_liability for the taxable years at issue respondent conceded that mrs mcnally is entitled to partial relief from her joint and tax_liabilities pursuant to sec_6015 and full relief from the remainder of those liabilities pursuant to sec_6015 thereby providing mrs mcnally complete relief from her joint and tax_liabilities the issues for decision are whether paul mcnally for tax years taxable years at issue is entitled to deductions claimed on schedules e supplemental income and loss for rental real_estate losses of dollar_figure and dollar_figure respectively claimed charitable_contribution deductions of dollar_figure and dollar_figure respectively deductions claimed on schedules c profit or loss from business for travel_expenses incurred in connection with a trade_or_business of dollar_figure and dollar_figure respectively deductions claimed on schedules c for car and truck expenses_incurred in connection with a trade_or_business of dollar_figure and dollar_figure respectively and deductions claimed on schedules a itemized_deductions for job expenses and certain miscellaneous deductions of dollar_figure and continued to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar dollar_figure respectively we also decide whether mr mcnally is liable for sec_6662 accuracy-related_penalties for the taxable years at issue findings_of_fact on date the court’s order to show cause was made absolute and under rule f the facts and exhibits set forth in respondent’s proposed stipulation of facts were deemed stipulated on date the parties executed a first supplemental stipulation of facts respondent’s proposed stipulation of facts the first supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california when the petition was filed petitioners filed joint federal_income_tax returns for the taxable years at issue and attached schedules c to their and tax returns on which they claimed deductions of dollar_figure and dollar_figure for car and truck expenses respectively and dollar_figure and dollar_figure for travel_expenses respectively petitioners also attached schedules e to their and tax returns and listed eight and six rental properties respectively but they did not file a statement with their or 2a number of computational issues arise from our decisions of the aforementioned issues including whether mr mcnally is entitled to the claimed deduction for tuition and fees for itemized_deductions for and personal exemptions for recovery rebate credit for and making_work_pay_credit for return electing to treat all interests in rental real_estate as a single rental real_estate activity petitioners claimed on schedules e rental real_estate loss deductions of dollar_figure and dollar_figure for and respectively during the taxable years at issue mr mcnally was a full-time junior high school teacher for the vallejo city unified school district mr mcnally was not a licensed real_estate broker or salesperson in either california or washington during the taxable years at issue and he was not engaged in the trade_or_business of real_estate brokerage during the taxable years at issue petitioners introduced a journal to substantiate their claimed hours worked in real_property trades_or_businesses including their rental_real_estate_activities their car and truck expenses and their travel_expenses petitioners’ journal repeatedly lists hours spent in the office on real_estate stuff the journal indicates that petitioners took numerous trips to their rental properties over the taxable years at issue however it does not list the amount of time attributable to rental_real_estate_activities or the type of work completed the journal sporadically lists purported mileage driven identified by re but does not credibly establish that mileage is attributable to any business use petitioners’ journal is not credible substantiation of the amount of time attributable to rental_real_estate_activities or real_property trades_or_businesses or of petitioners’ reported car and truck expenses or travel_expenses petitioners attached schedules a to their and tax returns on which they claimed charitable_contribution deductions of dollar_figure and dollar_figure respectively and job expense deductions and certain miscellaneous deductions of dollar_figure and dollar_figure respectively petitioners introduced a vehicle vessel transfer and reassignment form vehicle transfer form and a form_8283 noncash charitable_contributions to substantiate their donation of a toyota camry neither form however includes the amount of the donation--the vehicle transfer form shows the amount of the donation as donation and the form_8283 does not show the fair_market_value of the donation additionally petitioners introduced a solano county superintendent of schools--leave and earnings statement showing dollar_figure and dollar_figure of vallejo educational association monthly union dues for date and date respectively on date respondent sent petitioners a notice_of_deficiency for the taxable years at issue that disallowed petitioners’ claimed rental real_estate loss deductions because respondent determined that petitioners’ rental_real_estate_activities were passive activities in the context of sec_469 the notice_of_deficiency also disallowed petitioners’ claimed schedule c deductions for travel expenses and car and truck expenses charitable_contribution deductions job expense deductions and certain miscellaneous deductions and determined that they are liable for sec_6662 accuracy-related_penalties for both and petitioners timely filed a petition for redetermination opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 292_us_435 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining his federal_income_tax liability the burden_of_proof may shift from the taxpayer to the commissioner as to that factual issue sec_7491 the shifting of the burden_of_proof however is conditioned upon the taxpayer’s first demonstrating that he meets the requirements of sec_7491 including substantiating any item as required by the code maintaining all records required by the code and cooperating with the commissioner’s reasonable requests for witnesses information documents meetings and interviews see sec_6001 sec_1_6001-1 e income_tax regs the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact ii sec_469 losses from rental_real_estate_activities taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 generally an individual is not entitled to a deduction for a passive_activity_loss for the year in which that loss is sustained see sec_469 except as provided in sec_469 the term passive_activity includes any rental_activity regardless of whether the taxpayer materially participates sec_469 sec_469 provides that rental activities of certain taxpayers in real_property trades_or_businesses sometimes referred to as real_estate professionals are not per se passive activities under sec_469 but are treated as a trade_or_business subject_to the material_participation requirements of sec_469 if the taxpayer performs more than one-half of the personal services during the year in real_property trades_or_businesses in which the taxpayer materially participates and performs more than hours of services during the taxable year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 see sec_1_469-9 income_tax regs in the case of a joint_return either spouse must separately satisfy both requirements sec_469 a taxpayer can establish material_participation by satisfying any one of the seven tests provided in the regulations sec_1_469-5t temporary income_tax regs fed reg date see id para f fed reg detailing the methods of proof an individual can use to establish participation in an activity each interest in rental real_estate is treated as a separate rental real_estate activity unless the taxpayer makes an election by filing a statement with the taxpayer’s original tax_return for the taxable_year to treat all such interests as a single rental real_estate activity sec_1_469-9 g income_tax regs petitioners did not file a statement with their or tax_return electing to treat all of their interests in rental real_estate as a single rental real_estate activity accordingly each rental property will be treated as a separate rental real_estate activity and whether petitioners materially participated will be determined separately for each property petitioners have not provided any testimony or other credible_evidence establishing either their claimed time attributable to their rental_real_estate_activities or mr mcnally’s time attributable to real_property trades_or_businesses neither petitioner qualifies as a real_estate_professional because neither performed more than hours during the taxable years at issue in real_property trades_or_businesses in which he or she materially participated accordingly we find no credible_evidence to overturn respondent’s determination that petitioners’ rental_real_estate_activities are passive petitioners are therefore not entitled to offset losses arising from those activities against their other income iii claimed deductions sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a taxpayer may not deduct personal living or family_expenses unless the code expressly provides otherwise sec_262 3as noted in our findings_of_fact irrespective of the credibility of petitioners’ journal the journal itself does not provide proper substantiation of either petitioners’ rental_real_estate_activities or mr mcnally’s involvement in real_property trades_or_businesses 4nor do we find that either petitioner performed more than one-half of the personal services during the taxable years at issue in real_property trades_or_businesses in which he or she materially participated certain expenses specified in sec_274 are subject_to strict substantiation rules sec_1_274-5t temporary income_tax regs fed reg date no deductions are allowed for among other things traveling expenses including meals_and_lodging away from home and expenses with respect to listed_property defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel or use and the business purposes of the expense sec_274 flush language see sec_280f and ii defining listed_property to include passenger automobiles and other_property used for transportation to substantiate by adequate_records the taxpayer must provide an account book a log or a similar record and documentary_evidence that together are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs a charitable_contribution deductions job expense deductions and certain miscellaneous deductions petitioners did not introduce credible_evidence to properly substantiate their reported charitable_contributions for the taxable years at issue including their donation of the toyota camry petitioners did not list the fair_market_value of the donation as instructed on form_8283 if the amount of the deduction claimed is in excess of dollar_figure similarly petitioners did not provide any testimony or other credible_evidence regarding their job expenses and certain miscellaneous deductions in excess of dollar_figure and dollar_figure for and respectively accordingly petitioners have not demonstrated that they are entitled to deductions for charitable_contributions or job expenses and certain miscellaneous deductions in excess of what respondent has allowed b travel_expenses and car and truck expenses we find that petitioners did not meet the heightened substantiation requirements noted supra p with respect to their travel_expenses or car and truck expenses see sec_274 irrespective of the credibility of petitioners’ journal the journal does not establish the amounts of petitioners’ car and truck expenses or travel_expenses the location of their travel nor the business_purpose of their expenses petitioners failed to provide any testimony at trial relating to those expenses petitioners have not demonstrated that they are entitled to deductions for car and truck expenses or travel_expenses in excess of what respondent has allowed iv sec_6662 penalties the commissioner bears the burden of production with respect to any accuracy-related_penalties under sec_6662 see sec_7491 116_tc_438 once the burden of production is met a taxpayer bears the burden_of_proof including the burden of proving reasonable_cause for the underpayment of federal_income_tax see rule a higbee v commissioner t c pincite sec_6662 and b imposes an accuracy-related_penalty on any portion of an underpayment of federal_income_tax that is attributable to the taxpayer’s substantial_understatement_of_income_tax an understatement of federal_income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 if the rule_155_computations confirm substantial understatements for the taxable years at issue then respondent has met his burden of producing evidence that the penalties are justified see sec_7491 petitioners did not address the sec_6662 penalties at trial nor have they presented any evidence showing reasonable_cause for any portions of the underpayments see sec_6664 we therefore hold that if rule_155_computations confirm substantial understatements of income_tax mr mcnally is liable for the penalties for underpayments attributable to substantial understatements of income_tax under sec_6662 and b we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
